                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                        AT LOUISVILLE


UNITED STATES OF AMERICA                                                                              PLAINTIFF

v.                                                                CIVIL ACTION NO. 3:18-CV-409-CRS

Rosie PHILLIPS, et al.                                                                            DEFENDANTS


                                        MEMORANDUM OPINION

I.       Introduction

         This case is before the Court on Plaintiff United States of America’s motion for default

judgment, summary judgment, and an order of sale. DN 14. No Defendant has responded.

Therefore, this matter is ripe for review. Finding that Defendants Rosie Phillips and Portfolio

Recovery Associates, LLC (“PRA”) have defaulted, the Court will grant default judgment to the

United States. Further finding that Defendant Town & Country Bank and Trust Company’s

(“Town & Country”) judgment lien is inferior to the United States’ prior purchase money

mortgage, the Court will grant summary judgment to the United States. As a result, the Court

will enter an order of sale foreclosing on the property at issue.

II.      Factual Background1

         A.       Phillips’s Mortgage

         On July 17, 2007, Phillips executed and delivered a promissory note to the United States

Department of Agriculture’s Rural Housing Service. DN 1-1 at 1. The note had a principal

amount of $84,800 and an interest rate of 5.75% per annum. Id. at 1. To secure the note, Phillips


1
  Neither Phillips nor PRA have appeared in this Court. Town & Country is “without sufficient knowledge or
information to admit or deny the allegations” surrounding the United States’ mortgage, but provides information
regarding its judgment lien that the United States does not refute. DN 9. As to its mortgage, the United States has
produced documents and affidavits in support of its motion as required by Federal Rule of Civil Procedure 56(c).
Therefore, to the extent the facts are recited, there is no genuine issue of material fact.

                                                          1
signed a mortgage that was recorded on the same day in Mortgage Book 793, Page 620 in the

Office of the Clerk of Nelson County, Kentucky. DN 1 at 2; DN 1-2 at 1. Through the mortgage,

Phillips granted the United States a mortgage lien on property located at 137 Scenic Drive,

Bardstown, Kentucky 40004 and described as:

       BEING Lot 62 in Springhill Subdivision, Section #3, filed in Plat Cabinet 1, Slot
       92, in the Nelson County Court Clerk’s Office, Nelson County, Kentucky.

       Being the same property to which Rosie Phillips, unmarried acquired title by Deed
       from Kirk G. Hamilton and his wife Lisa A. Hamilton, dated July 17, 2007, of
       record in Deed Book 443, Page 347, in the Nelson County Court Clerk’s Office.

DN 14-1 at 1–2; DN 1-2 at 1, 7.

       That same day, Phillips signed a Subsidy Repayment Agreement authorizing the United

States to recapture, upon transfer of title or non-occupancy of the property, any subsidies granted

to her by the United States. DN 1-3. Later, on or about April 17, 2012, Phillips signed a

Reamortization Agreement combining the unpaid principal and unpaid interest into a new

principal. DN 1-4. Phillips then defaulted on the note by failing to make required payments. DN

1-2 at 2. The United States claims that, as of October 3, 2017, it is owed $96,516.14 in principal

balance, $5,336.80 in interest, $19,114.48 in subsidies, $174.86 in late charges, and $561.88 in

fees, for a total of $121,704.16. DN 14-2.

       B.      Portfolio Recovery Associates’s Lien

       PRA is the holder of a judgment lien recorded on June 2, 2009 in Encumbrance Book 44,

Page 678 in the Office of the Clerk of Nelson County, Kentucky. DN 1 at 3; DN 1-5. The

judgment, originating from a Nelson County District Court case with the docket number 09-CV-

182, was originally for $6,018.53 at an interest rate of 12% per annum. DN 1-5.

       C.      Town & Country’s Lien




                                                 2
       Town & Country is the holder of a judgment lien recorded on November 10, 2011 in

Encumbrance Book 53, Page 410 in the Office of the Clerk of Nelson County, Kentucky. DN 1

at 3–4; DN 1-6. The judgment, originating from a Nelson County Circuit Court case with the

docket number 11-CI-00315, was originally for $5,871.32 plus costs at an interest rate of

10.517% per annum and attorney’s fees in the amount of $711. DN 1-6. Town & Country asserts

that, as of August 2, 2018, it is owed $10,133.90 with the interest rate of 10.517% per annum

continuing to compound until paid. DN 9 at 2.

III.   Discussion

       A.      Default Judgment

       Phillips was served by certified mail on July 13, 2018. DN 7. This method of service is

sufficient under the Federal Rules of Civil Procedure. See FED. R. CIV. P. 4(e)(1); KY. R. CIV. P.

§ 4.01(1). She has not appeared in this Court or filed any response under Federal Rule of Civil

Procedure 12. Further, Phillips is not a “servicemember” within the meaning of the

Servicemembers Civil Relief Act, 50 U.S.C. §§ 3901, et seq. DN 14-4. Therefore, Phillips is in

default and the Court will enter a default judgment pursuant to Federal Rule of Civil Procedure

55.

       PRA’s registered agent was served by certified mail on July 6, 2018. DN 6. This method

of service is sufficient under the Federal Rules of Civil Procedure. See FED. R. CIV. P.

4(h)(1)(A); KY. R. CIV. P. § 4.01(1). PRA has not appeared in this Court nor filed any response

under Federal Rule of Civil Procedure 12. Therefore, PRA is in default and the Court will enter a

default judgment pursuant to Federal Rule of Civil Procedure 55.




                                                 3
         B.       Summary Judgment

         The Supreme Court of Kentucky has described Kentucky’s scheme of secured

transactions:2

         Kentucky is a race-notice jurisdiction. See KRS 382.270–.280. In order to have first
         priority, “one must not only be the first to file the mortgage, deed or deed of trust,
         but the filer must also lack actual or constructive knowledge of any other
         mortgages, deeds or deeds of trust related to the property.” Put another way, a prior
         interest in real property takes priority over a subsequent interest that was taken with
         notice, actual or constructive, of the prior interest.

Mortgage Electronic Registration Sys., Inc. v. Roberts, 366 S.W.3d 405, 407–08 (Ky. 2012)

(internal citation omitted). Therefore, Kentucky utilizes a first in time, first in right system to the

extent that the General Assembly has not provided a different rule. See Wells Fargo Bank, Minn.,

N.A. v. Commonwealth, Fin. and Admin., Dep’t of Revenue, 345 S.W.3d 800, 805–06 (Ky. 2011)

(Kentucky statute providing priority for tax liens places it above all other secured interests).

         This case involves a purchase money mortgage and a judgment lien. Purchase money

mortgages are not provided any special status under Kentucky law. Hays v. Nationstar Mortgage

LLC, 510 S.W.3d 327 (Ky. App. 2017) (recognizing implicit overruling of older Kentucky case

that had provided such status). Similarly, the statute creating judgment liens “does not create a

special priority for such liens.” Wells Fargo, 345 S.W.3d at 806. See also KY. REV. STAT. §

426.720. Since all parties recorded their liens in the Office of the Clerk of Nelson County,

Kentucky, constructive notice of the preceding liens existed. Therefore, the ancient rule of first

in time, first in right governs this case.



2
  This action was brought pursuant to 28 U.S.C. § 1345, since the United States is the plaintiff. In such a scenario,
courts have generally agreed that Erie Railroad Company v. Tompkins, 304 U.S. 64 (1938), and its progeny do not
apply. See United States v. California, 655 F.2d 914, 916–917 (9th Cir. 1980) (collecting cases). As a result, state
substantive law does not control. However, where there is “no clear federal law to apply, federal courts have referred
to state law to provide the appropriate rule.” Id. at 917 (quoting United States v. Nationwide Mut. Ins. Co., 499 F.2d
1335, 1356–57 (9th Cir. 1974)). Since there is no federal law governing secured transactions, we turn to the law of
the Commonwealth of Kentucky.

                                                          4
       Here, the United States’ mortgage was filed on July 17, 2007. DN 1-2. PRA’s judgment

lien was filed June 2, 2009. DN 1-5. Town & Country’s judgment lien was filed November 10,

2011. DN 1-6. Therefore, the United States’ mortgage was filed first without notice of other liens

and is superior. Town & Country appears to admit as much. DN 9 at 1 (admitting allegation that

“The interest of [Town & Country] is inferior in rank and subordinate in priority to the first

mortgage lien on the Property in favor of [the United States]”).

IV.    Conclusion

       The United States will be granted summary judgment and default judgment against the

lienholders joined here and an appropriate order of sale will be entered. The Court reserves

decision as to the priority of any liens inferior to the United States of America’s lien until after

the sale of the property described herein.

       A separate order will be entered in accordance with this opinion.


                      January 14, 2019




                                                   Char
                                                      lesR.Si
                                                            mpsonI
                                                                 II,Seni
                                                                       orJudge
                                                      Unit
                                                         edStat
                                                              esDi
                                                                 str
                                                                   ictCour
                                                                         t




                                                  5
